DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/23/2022 has been entered.

This action is responsive to the original application filed on 10/25/2018, the Remarks and Amendments filed on 5/3/2022, and the RCE filed on 5/23/2022.  Acknowledgement is made with respect to priority claimed to Korean Application KR10-2018-0005250 filed on 1/15/2018, Provisional Application 62/583,171 filed on 11/8/2017 and Provisional Application 62/583,116 filed on 11/8/2017.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 9-17, and 19-22 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.  The analysis of the claims will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”).

When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself.

Claim 1
Step 1:  The claim recites a device; therefore, it is directed to the statutory category of manufacture.
Step 2A Prong 1:  The claim recites, inter alia:
generate, from the input image data, a plurality of data streams having different delay times and representing image data from input terminals: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating or arranging data streams based on delay times that represents image data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.  For example, one can practically and mentally, with the assistance of pen and paper, generate or arrange a sorted order of data streams or video feeds based on delay times measured in seconds.
arrange the plurality of data streams based on the different delay times: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging data streams based on a delay time, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
                determine the first input and the second input by selecting portions of feature map data extracted at a same cycle from the arranged plurality of data streams: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining data using inputs obtained at the same cycle by selecting portions of data extracted at a same cycle, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.  For example, one can practically and mentally, with the assistance of pen and paper, choose two inputs by choosing feature map data or important data in an image that is extracted at the same cycle or time from arranged data streams or video data.
generate a first result by applying the first input to a plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a first result by applying input data to a kernel or filter, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
generate a second result by applying the second input, which is received at a time delayed by a first interval from a time when the first input is received, to the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a second result by applying a second input to a kernel or filter, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “input image data comprising a first input and a second input”, “a processor”, “a memory”, and “provide output data generated using the first result and the second result, wherein the neural network device comprises neuromorphic hardware configured to perform convolution neural network”.  The additional elements of “a processor”, “a memory”, and “neuromorphic hardware” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “provide output data generated using the first result and the second result” is mere outputting or displaying of results, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  The additional elements of “input image data comprising a first input and a second input” and “configured to perform convolution neural network” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations (see MPEP § 2106.05(h)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a processor”, “a memory”, and “neuromorphic hardware” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “provide output data generated using the first result and the second result” is mere outputting or displaying of results, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55 and by MPEP 2106.05(d) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)), well-understood, routine, conventional, insignificant extra-solution activity and does not provide an inventive concept.  The additional elements of “input image data comprising a first input and a second input” and “configured to perform convolution neural network” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations (see MPEP § 2106.05(h)).    Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 2
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “performs the convolution neural network (CNN) mapping using the first input and the second input”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing convolution mapping or applying a mathematical filter to an input.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of a “neuromorphic hardware”, which is recited at such a high level without further detail such that it amounts to a generic computing element recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  This additional element does not integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 3
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “executing the processor-readable instructions and performing an operation on the input image data”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of executing instructions and performing an operation, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of a “memory”, a “processor” and “a neural network”, all of which are generic computing elements recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  Further, using neural networks to execute instructions is well-understood, routine, conventional (See Zhou et al.; US 20210224632; “In conventional deep neural network acceleration methods, at least one data block is acquired from input data of each layer of a deep neural network, and each data block is subjected to a convolution operation executed by hardware in sequence, so as to improve the processing efficiency of the hardware”).   None of these additional elements integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 4
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the first input comprises data with respect to a first region of the input image data and the second input comprises data with respect to a second region of the input image data” which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “wherein the first input comprises data with respect to a first region of the input image data and the second input comprises data with respect to a second region of the input image data” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 5
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the first region and the second region partially overlap and are adjacent to each other”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 6
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “generate the second result by performing operations between the second input and the plurality of kernels, in response to the second input being a valid input”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a second result, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 7
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “determine that the second input is the valid input, in response to the second input being pixel data constituting the second region”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining that the second input is valid, which is an evaluation or judgment.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 9
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites “wherein the first input is received during a first cycle, and wherein the second input is received during a second cycle delayed by the first interval from the first cycle”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 10
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “generate the first result by adding operation results between the first input and the plurality of kernels, and to generate the second result by adding operation results between the second input and the plurality of kernels”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses mathematical concepts of adding to obtain results.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 11
Step 1:  A manufacture, as above.
Step 2A Prong 1:  The claim recites that “to obtain a third result by performing operations between the third input and the plurality of kernels, and to obtain the output data by using the first result, the second result, and the third result”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a third result and output data, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “receive a third input included in the input image data at a time delayed by a second interval from a time when the second input is received” (mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.


Claim 12
Step 1:  The claim recites a method; therefore, it is directed to the statutory category of processes.
Step 2A Prong 1:  The claim recites, inter alia:
generating, from the input image data, a plurality of data streams having different delay times and representing image data from input terminals: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating or arranging data streams based on delay times that represents image data, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.  For example, one can practically and mentally, with the assistance of pen and paper, generate or arrange a sorted order of data streams or video feeds based on delay times measured in seconds.
arrange the plurality of data streams based on the different delay times: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of arranging data streams based on a delay time, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.
determine the first input and the second input by selecting portions of feature map data extracted at a same cycle from the arranged plurality of data streams: Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining data using inputs obtained at the same cycle by selecting portions of data extracted at a same cycle, which is an evaluation or observation capable of being practically performed in the human mind with the assistance of pen and paper.  For example, one can practically and mentally, with the assistance of pen and paper, choose two inputs by choosing feature map data or important data in an image that is extracted at the same cycle or time from arranged data streams or video data.
generating a first result by applying the first input to a plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a first result by applying input data to a kernel or filter, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
generating a second result by applying the second input, which is received at a time delayed by a first interval from a time when the first input is received, to the plurality of kernels:  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of generating a second result by applying a second input to a kernel or filter, which is an evaluation or observation capable of being practically performed in the human mind or a mathematical concept.
Step 2A Prong 2:  This judicial exception is not integrated into a practical application.  Specifically, the additional elements consist of “input image data comprising a first input and a second input”, “a processor”, “controlling the processor to”, and “providing output data generated using the first result and the second result, wherein the neural network device comprises neuromorphic hardware configured to perform convolution neural network”.  The additional elements of “a processor”, “controlling the processor to”, and “neuromorphic hardware” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “providing output data generated using the first result and the second result” is mere outputting or displaying of results, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.  The additional elements of “input image data comprising a first input and a second input” and “configured to perform convolution neural network” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations (see MPEP § 2106.05(h)).  Thus the additional elements do not provide any meaningful limits on the execution of the abstract idea. Even when viewed in combination, these additional elements do not integrate the abstract idea into a practical application and the claim is thus directed to the abstract idea
Step 2B:  The claim does not contain significantly more than the judicial exception.  The additional elements of “a processor”, “controlling the processor to”, and “neuromorphic hardware” are generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)). The additional element of “providing output data generated using the first result and the second result” is mere outputting or displaying of results, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55 and by MPEP 2106.05(d) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information)), well-understood, routine, conventional, insignificant extra-solution activity and does not provide an inventive concept.  The additional elements of “input image data comprising a first input and a second input” and “configured to perform convolution neural network” amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use, and are thus field of use limitations (see MPEP § 2106.05(h)).    Nothing in the claim provides significantly more than that abstract idea.  As such, the claim is ineligible.

Claim 13
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “performs the convolution neural network (CNN) mapping using the first input and the second input”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mathematical concept of performing convolution mapping or applying a mathematical filter to an input.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of a “neuromorphic hardware”, which is recited at such a high level without further detail such that it amounts to a generic computing element recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  This additional element does not integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 14
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the first input comprises data with respect to a first region of the input image data and the second input comprises data with respect to a second region of the input image data” which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “wherein the first input comprises data with respect to a first region of the input image data and the second input comprises data with respect to a second region of the input image data” (which is a field of use limitation under MPEP § 2106.05(h)). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 15
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the first region and the second region partially overlap and are adjacent to each other”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 16
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “generating the second result by performing operations between the second input and the plurality of kernels, in response to the second input being a valid input”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a second result, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 17
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “determine that the second input is the valid input, in response to the second input being pixel data constituting the second region”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of determining that the second input is valid, which is an evaluation or judgment.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 19
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “wherein the first input is received during a first cycle, and wherein the second input is received during a second cycle delayed by the first interval from the first cycle”, which does not negate the nature of the mental processes of the independent claim from which it depends.  
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 20
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “generating the first result by adding operation results between the first input and the plurality of kernels, and generating the second result by adding operation results between the second input and the plurality of kernels”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses mathematical concepts of adding to obtain results.
Step 2A Prong 2, Step 2B:  This claim does not recite any additional elements that integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 21
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites that “generating a third result by performing operations between the third input and the plurality of kernels” and “generating the output data by using the first result, the second result, and the third result”.  Under its broadest reasonable interpretation in light of the specification, this limitation encompasses the mental process of obtaining a third result and output data, which is an evaluation or judgment or a mathematical concept.
Step 2A Prong 2, Step 2B:  This claim, in addition to the limitations above, also recites “receiving a third input included in the input data at a time delayed by a second interval from a time when the second input is received” (mere data gathering and displaying results of the analysis, and thus by MPEP 2106.05(g), Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016), and Ameranth, 842 F.3d at 1241-42, 120 USPQ2d at 1854-55, insignificant extra-solution activity and does not provide an inventive concept.). Nothing in the claim integrates the abstract idea into a practical application, nor does it provide significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Claim 22
Step 1:  A process, as above.
Step 2A Prong 1:  The claim recites “[a] non-transitory computer-readable recording medium storing instructions that, when executed by the processor, cause the processor to perform the method of claim 12” which does not negate the nature of the mental processes of the independent claim from which it depends.
Step 2A Prong 2, Step 2B:  This claim recites the additional elements of a “non-transitory computer-readable recording medium” and a “processor” , both of which are generic computing elements recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer (see MPEP § 2106.05(f)).  None of these additional elements integrate the abstract idea into a practical application or provides significantly more than the abstract idea, and thus the claim is subject-matter ineligible.

Response to Arguments
	
	Applicant’s arguments and amendments, filed on 5/3/2022, with respect to the 35 USC § 112(b) rejection of claims 1, 3-5, 7, and 9-12 have been fully considered and are persuasive.  The 35 USC § 112(b) rejection of claims 1, 3-5, 7, and 9-12 has been withdrawn.

	Applicant’s arguments and amendments, filed on 5/3/2022, with respect to the 35 USC § 101 rejection of claims 1, 3-5, 7, 9-12, 14-17, and 19-22 have been fully considered and are not persuasive.  Note that amended claims 2 and 13 are now rejected 35 USC § 101 in this action.

	Beginning on page 10 of the remarks, filed on 5/3/2022, Applicant argues that various limitations identified in bold in the remarks cannot or would not be “practically performed in the human mind”, and that the “present claims are not directed to a ‘mathematical concept’, ‘fundamental economic principles’, ‘managing personal behavior or relationships or interactions between people’, or ‘mental process’”.  Applicant further argues on page 10 of the remarks that “no reasoned rationale has been provided” that the claims are directed towards an abstract idea and the “office has provided no rationale evidencing that claimed subject matter is similar to what the courts have identified as an abstract idea” or a “citation of any court-identified cases”.  Examiner respectfully disagrees.

	First, Applicant has failed to argue as to why any specific limitation of claim 1 identified as an abstract idea cannot be, under a broadest reasonable interpretation of the claim language, practically performed in the human mind with the assistance of pen and paper.  Rather, Applicant makes a generalization that no limitation in independent claim 1 can be practically performed in the human mind without more. Without further arguments or evidence as to why these limitations cannot, as claimed, be practically performed in the human mind, this argument is not persuasive.

	Second, Examiner has correctly applied the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (“2019 PEG”), and has determined that the “generate”, “arrange”, “determine”, “generate”, and “generate” limitations of claim 1 are all directed to either mental processes that are practically capable of being performed in the human mind with the assistance of pen and paper or are directed to mathematical concepts.  As stated in the 2019 PEG and as stated in the 101 rejection above, it was determined that the “claim recites an abstract idea”, and the Examiner then “(a) Identif[ied] the specific limitation(s) in the claim under examination (individually or in combination) that the examiner believes recites an abstract idea; and (b) determine[d] whether the identified limitation(s) falls within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance”. The 2019 PEG does not require, as Applicant alleges, to provide a “reasoned rationale” or a “citation of court-identified cases” to make the prong one determination, but the Examiner has nonetheless provided various rationales as to why the identified limitations of the claim language are directed towards abstract ideas as stated in the rejection above.  Note that the 2019 PEG further discloses “when evaluating Prong One, examiners are no longer to use the USPTO's “Eligibility Quick Reference Sheet Identifying Abstract Ideas,” which has been superseded by this document.”

	On page 12 of the remarks, Applicant further argues that various elements of claim 1 “are clearly directed to a practical application in the technology field of providing output data generated using the first result and the second result”, the “pending claims should at least be considered as ‘integrating an alleged abstract idea into a practical application’”, “the claims are directed to a specific implementation for improvements to technology or technical field of providing output data”, and the “claims amount to significantly more than the judicial exception”.  Examiner respectfully disagrees.  

	Applicant has not provided any specific evidence or argument from the claim language, as to why the identified additional elements of the claims beyond the identified abstract ideas integrate the abstract idea into a practical application.  Applicant rather cites various paragraphs the specification to demonstrate alleged improvements to computer functionality without actually tying the arguments about the improvements to specific claim language.  Thus, Applicant has failed to make a persuasive argument as to why the identified additional elements of claims beyond the identified abstract ideas integrate the abstract idea into a practical application or provide significantly more than the identified abstract ideas.	Note that the 2019 PEG discloses, in the context of revised step 2A, “the following exemplary considerations are indicative that an additional element (or combination of elements) [24] may have integrated the exception into a practical application: An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field” (emphasis added).

	The Examiner, in the 101 rejection above has provided sufficient evidentiary basis and an explanation on how the additional elements beyond the identified abstract ideas of the claims do not integrate the abstract ideas into a practical application or do not provide significantly more than the abstract idea; the additional elements, specifically in claim 1, were determined to be insignificant extra solution activity under MPEP § 2106.05(g), generic computer components recited in a manner that represents no more than mere instructions to apply the judicial exception on a computer under MPEP § 2106.05(f), or field of use limitations under MPEP § 2106.05(h). 

	Accordingly, Applicant arguments are not persuasive, and the 35 U.S.C. § 101 rejection of claims 1-7, 9-17, and 19-22 STANDS.

Applicant’s arguments and amendments, filed on 5/3/2022, with respect to the 35 U.S.C. § 103 rejection of claims 1-7, 9-17, and 19-22 have been considered and are persuasive. 

None of the prior art teaches the limitations of claims either alone or in combination, particularly:

Claims 1 and 12

Generating from input image data a plurality of data streams having different delay times and arranging the data streams based on delay times to determine a first and second input by selecting portions of feature map data extracted at a same cycle from the arranged plurality of data streams, all taught in the context of the remaining elements of the independent claims and when considered as a whole, is not taught by the prior art.  

The closest prior art of record Hu et al. (US 20180373981 A1) discloses optimizing a neural network using convolution kernels, but fails to disclose generating from input image data a plurality of data streams having different delay times and arranging the data streams based on delay times to determine a first and second input by selecting portions of feature map data extracted at a same cycle from the arranged plurality of data streams, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Further, Misra et al. (“Shuffle and Learn: Unsupervised Learning Using Temporal Order Verification”) discloses an approach for learning a visual representation from the raw spatiotemporal signals in videos, but fails to disclose generating from input image data a plurality of data streams having different delay times and arranging the data streams based on delay times to determine a first and second input by selecting portions of feature map data extracted at a same cycle from the arranged plurality of data streams, all taught in the context of the remaining elements of the independent claims and when considered as a whole, as claimed.

Accordingly, the 35 U.S.C. § 103 rejection of claims 1-7, 9-17, and 19-22 is withdrawn.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent Hoover whose telephone number is (303)297-4403.  The examiner can normally be reached on Monday - Friday 9-5 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/BRENT JOHNSTON HOOVER/Examiner, Art Unit 2127